Notice of Allowability
Claims 1-6, 8-13, 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Khanduja et al. US Patent Publication No. 2011/0055138 teaches: monitoring one or more portions of network traffic to provide one or more metrics associated with a plurality of entities in one or more networks (para. [0014] network monitor receives network activity data, type of information that may relate to a state of the network.  para. [0015] device status, task failure, transmission rates, error messages); employing the one or more portions of the network traffic to provide one or more activity profiles (para. [0015] based on the network activity data, generate events); employing one or more models to determine one or more other activity profiles that correlate with the one or more activity profiles (para. [0016] relationship between symptom and causes events may be established by identifying the event in the causal models.  each symptom event associated with a potential cause event.  para. [0017] upon receiving a symptom event, evaluate the series of events leading up to a symptom event); monitoring one or more other portions of the monitored network traffic based on the one or more other activity profiles, wherein the determination of the one or more other activity profiles occurs separate from the monitoring of the one or more other portions of the network traffic (para. [0022] trigger micro-workflow data gathering if the probability associated with a cause event and symptom event is high. micro-work flow data gather provides fine-grained data gathering.  requesting… more detailed information); and providing one or more reports to one or more users (para. [0022] log file and associated with the event.  micro-workflow data may be displayed… in the event browser.  para. [0022] event messages to convey events that may be relevant to network administrator).
Gonzalez et al. US Patent Publication No. 2016/0301624 discloses a model that makes a prediction regarding an occurrence, e.g. computing resource usage, and determining a score for the model based on the occurrence (para. [0059] models may be used to accurately predict resources necessary.  
Pasternack et al. US Patent Publication No. 2018/0276561 discloses retraining a machine learning model having a score below a threshold value (para. [0057] machine learning models have poor performance in classifying individual topics, in predicting topics.  provides more training data to re-train these machine learning models thereby to improve their performance.  claim 16. confidence scores lower than a threshold confidence score… providing additional training data to re-train the machine learning model)
The prior art of record does not teach in whole or make obvious each limitation including monitoring one or more portions of network traffic to provide one or more metrics associated with a plurality of entities in one or more networks; employing the one or more portions of the network traffic to provide one or more activity profiles; employing one or more models to determine one or more other activity profiles that correlate with the one or more activity profiles; monitoring one or more other portions of the monitored network traffic based on the one or more other activity profiles, wherein the determination of the one or more other activity profiles occurs separate from the monitoring of the one or more other portions of the network traffic; determining a score for each of the one or more models based on the occurrence of the one or more other portions of network traffic subsequent to the one or more portions of the network traffic; determining the one or more models that require re-training based on the determined score having a value that is below a threshold value; re-training the one or more determined models based on the network traffic; and providing one or more reports to one or more users.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445